Citation Nr: 1424679	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a foot condition, to include keratotic lesions of the feet, bilateral pes planus, bilateral hallux valgus and bilateral tinea pedis.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for major depressive disorder.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The claims were previously remanded in July 2011 for additional development and in part must again be remanded. 

The Veteran testified at a Travel Board hearing before the undersigned in May 2012 at the Detroit, Michigan, RO. The transcript of that hearing is of record and was reviewed.

The Virtual VA paperless claims processing system was reviewed.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for hepatitis C, entitlement to service connection for major depressive disorder, and entitlement to a total disability rating due to individual unemployability (TDIU). addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has a foot disorder, to include keratotic lesions of the feet, bilateral pes planus, bilateral hallux valgus and bilateral tinea pedis that is related to his active duty service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a foot condition, to include keratotic lesions of the feet, bilateral pes planus, bilateral hallux valgus and bilateral tinea pedis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A March 2009 letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). As VCAA notice was completed prior to the initial AOJ adjudication of the claim for the issue of entitlement to service connection for a foot condition, such notice was compliant with Pelegrini. 

In a July 2011 remand the Board directed that the Veteran be afforded a Travel Board hearing. The hearing was conducted in May 2012. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment and a report of an May 2009 VA examination. VA has a duty to ensure the resulting medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). The May 2009 examination report reflects review of the claims file, and interview and examination of the Veteran. The examination is informed, medically competent and responsive to the issue under consideration.

With regard to the May 2012 Travel Board hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the May 2012 hearing, the Veterans Law Judge and representative for the Veteran outlined the service connection issues on appeal and engaged in a colloquy with the Veteran as to substantiation of the claim. This hearing was fully adequate.

The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. See 38 C.F.R. § 3.103 (2013). 

Merits of the Claims

The Veteran seeks service connection for a foot condition, to include keratotic lesions of the feet, bilateral pes planus, bilateral hallux valgus and bilateral tinea pedis resulting from boots he had to wear and hike in during his military service. There is no competent, probative evidence linking his claimed disorder to military service and the claim will be denied. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is currently diagnosed with keratotic lesions of the feet, bilateral pes planus, and bilateral hallux valgus as noted on the May 2009 VA examination report.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.309.  

The Veteran's service treatment records indicated that he complained of an injury to his great toe on his right foot after someone stepped on it during a basketball game in February 1974. Following evaluation, there is no indication that the Veteran was diagnosed with a chronic foot condition. The service treatment records do not contain any other complaints pertaining to the Veteran's feet.

The Veteran was afforded a VA examination in May 2009. The examiner diagnosed the Veteran with bilateral keratotic lesions of the feet, bilateral pes planus, and bilateral hallux valgus. After a thorough examination and a review of the record the examiner determined that the Veteran's various foot disorders were not connected to any activity, including boot wearing, during the Veteran's active duty service. The examiner stated that the Veteran has pes planus and hallux valgus and an antalgic gait that is likely causing the development and irritation of his callouses. However, the examiner further noted that the Veteran worked in a factory for several years which required him to stand on his feet for long periods of time, exacerbating the Veteran's bilateral foot conditions. 

The Veteran contends that his foot conditions are a result of the boots he had to wear in service and that his feet were often wet with water during his time in service. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements. In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record. See Macarubbo v. Gober, 10 Vet. App. 388 (1997). The Veteran's service treatment records do not note any complaints with regard to the Veteran's boots irritating his feet. In this instance, the lay statements as to a nexus are outweighed by the probative medical evidence of record which does not relate the Veteran's foot conditions to any incident of the Veteran's military service. 

The May 2009 VA examiner's opinion is the most probative medical evidence addressing the etiology of the Veteran's foot disorder because it is clearly factually informed, medically based and responsive to this inquiry. The May 2009 report revealed that the examiner conducted a thorough examination of the Veteran, was based on a review of the file, and provided a full and complete rationale for his opinion. The examiner reviewed the Veteran's medical history and determined that his foot disorders were primarily the result of an antalgic gait that is likely causing the development and irritation of his significant callouses in addition to his having worked for several years at a factory requiring him to stand for long periods of time. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). 

As the VA examiner's May 2009 opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's foot conditions. The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Most critically, the Veteran's essential contention of a nexus between wearing boots in service and his current diagnoses of bilateral keratotic lesions, bilateral pes planus, and bilateral hallux valgus has been fully investigated as mandated by the Court's decision in Jandreau. The Board finds the evidence against the claim for a foot disorder to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claims for service connection for a foot condition, to include extensive keratotic lesions of the feet, bilateral pes planus, bilateral hallux valgus and bilateral tinea pedis must be denied.


ORDER

Service connection for a foot condition, to include keratotic lesions of the feet, bilateral pes planus, bilateral hallux valgus and bilateral tinea pedis is denied.




REMAND

The Veteran contends that his diagnosed chronic hepatitis C is the result of in-service immunizations that were provided with the use of an air gun. No examination or etiological opinion has been provided. 

The Veteran's service treatment records contain several notations regarding mental complaints. The Veteran is currently diagnosed with major depressive disorder. The Veteran was afforded a VA psychiatric examination in May 2009 with addendum opinions being provided in August 2010 and September 2010. The opinion is unclear; therefore a new opinion is required. 

As to the claim for a TDIU the Board finds that adjudication of this claim is inextricably intertwined with the as yet to be adjudicated claims outlined above. Therefore, the Board also finds that adjudication of the TDIU claim must also be placed on hold until the AOJ adjudicates the above claims. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist. In particular, obtain any available treatment records from Battle Creek or Ann Arbor, VAMC. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).

2. Schedule the Veteran for a VA examination by a physician with appropriate expertise. The purpose of the examination is to determine the etiology of the Veteran's diagnosed hepatitis C; in particular, whether the Veteran's post-service diagnosis of hepatitis C is due in whole or in part to active service, specifically to the use of an air gun to provide his immunizations when he entered service.
The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.
b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the Veteran's contentions that an air gun was used in service to inoculate the Veteran, the Veteran's statements in the September 2003 VA psychiatric examination which noted that the Veteran had daily cocaine use since the 1980s, and the VA treatment records from the Battle Creek VAMC.     

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran, to include any history of hepatitis C risk factors, including intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. See Veterans Benefits Administration (VBA) Letter 211B (98-110), November 30, 1998. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must also specifically address whether the Veteran acquired hepatitis C as a result of an injector air gun used during immunizations upon entry into active duty service. Please note, the issue of a relationship between immunization with jet injections and hepatitis C was addressed in a June 2004 VBA Fast Letter in which it was noted that despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is "biologically plausible." See VBA Letter 211 (04-13), June 29, 2004.

f. The examiner must provide an opinion as to the whether the Veteran's hepatitis C is due in whole or in part to his active service; or other factors including but not limited to hepatitis C risk factors noted above, or the use of an injector air gun for immunizations.  

g. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

h. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. Schedule the Veteran for a VA psychiatric examination. The purpose of the examination is to determine the etiology of the Veteran's diagnosed major depressive disorder, in particular, whether the Veteran's post-service diagnosis of major depressive disorder is due in whole or in part to active service or to any psychiatric conditions complained of or diagnosed in service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to:

* an August 1973 service treatment record noting the Veteran's statements to his mother about expressing his desire to kill himself
   
* an August 1973 request for psychiatric evaluation as a result of his "death desires", 
   
* an August 1973 diagnosis of situational reaction secondary to religious conflict, and the September 1973 treatment note which indicated that the Veteran was not psychotic, but was in "a panic" and might require hospitalization prior to his discharge for religious reasons. 
   
   
* the October 2003 VA psychiatric examination which noted the Veteran's daily cocaine and alcohol usage from the 1980s and the May 2009 VA psychiatric examination, to include the addendum opinions in August 2010 and September 2010.   

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether the Veteran's currently diagnosed major depressive disorder is due in whole or in part to his active service, to include the incidents of psychiatric problems while in service. THE EXAMINER IS ADVISED THAT GIVEN NO MENTAL DISORDERS WERE NOTED AT THE TIME THE VETERAN WAS EXAMINED FOR ACTIVE DUTY, ABSENT CLEAR AND UNMISTAKEABLE EVIDENCE (I.E., THAT WHICH IS UNDEBATEABLE), the Veteran is presumed sound upon entry, so there is no need to consider whether any psychiatric disorder pre-existed service. 

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4. If it is determined that any of the Veteran's claimed disabilities are related to his active duty service, schedule the Veteran with an examination to determine the effect of all of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

The examiner should expressly describe what types of employment activities are limited because of his SERVICE-CONNECTED DISABILITIES. The examiner should also describe what type(s) of employment, if any, is feasible given the functional impairment of the Veteran's disabilities. The examiner should render an opinion as to whether the Veteran's service-connected disabilities render him to be unable to obtain and retain substantially gainful employment. A complete rationale should be given for all opinions and conclusions expressed.

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


